 125 Park Avenue, 7th Floor                                                 Henry E. Mazurek
 New York, NY 10017                                                                   Partner
 Telephone (212) 655-3500                                               Direct (212) 655-3594
 Facsimile (212) 655-3535                                                 Fax (646) 682-9222
                                                                          hem@msf-law.com
                                       December 23, 2019
VIA ECF

Hon. Frederic Block
United States District Court Judge
United States Courthouse
225 Cadman Plaza East
Courtroom 10C South
Brooklyn, NY 11201

       Re:     United States v. Andrew Campos, 19-cr-575

Dear Judge Block:

        We represent Defendant Andrew Campos in the above-captioned case. The Court ordered
that Mr. Campos’ bond be secured by eight co-signors and four properties, per Mr. Campos’
proposed conditions. Since our submission on December 11, 2019, we have conferred with the
government and propose a modification to Mr. Campos’ bail conditions: that Mr. Campos’ bail be
secured by six co-signors and three homes. In light of the Court’s Order, the government does not
object to this request.

        In addition, because of the upcoming holiday and limited court schedules, the United States
Marshals have informed us that they are unable to produce Mr. Campos to Court tomorrow. As
officers of the Court, Ms. Haramati and I propose personally transporting Mr. Campos to Court
tomorrow. The government does not object to this proposal.

                                      Respectfully submitted,

                                              /s/ HEM
                                      Henry E. Mazurek
                                      Ilana Haramati
                                      Meister Seelig & Fein LLP
                                      125 Park Avenue, Suite 700
                                      New York, New York 10017

                                      Counsel for Defendant Andrew Campos
